Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 03/01/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1 and 15. Claims 1-20 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 03/01/2021 have been fully considered.

Claim Rejections
35 USC 102/103
In light of the amended claims, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.

“wherein a predetermined breaking point is formed for the turbocharger rotor, the breaking point lying in a breaking point region which, in relation to the rotor axis of rotation, extends axially between the turbine wheel back and an axial end, facing the turbine wheel back, of the turbine-side rotor-shaft oil seal which is arranged furthest away from the turbine wheel, the rotor shaft breaks at the predetermined breaking point in the event of a failure.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746